Exhibit 10.7

Mutual Consent to Extend Employment Term

In connection with that certain Amended and Restated Employment Agreement
between Kensey Nash Corporation and Douglas G. Evans, P.E., entered into as of
January 1, 2009, and as amended through the date hereof (the “Agreement”), the
parties thereto (1) acknowledge that the term of the Agreement will
automatically expire on June 27, 2012, if not extended, and (2) mutually agree
to extend the term of the Agreement to June 27, 2014, pursuant to Section 3(a)
of the Agreement. Except to the extent necessary to give effect to the foregoing
extension, the Agreement will otherwise remain unchanged and in full force and
effect.

IN WITNESS WHEREOF, the undersigned, as parties to the Agreement, have caused
this Mutual Consent to be executed as of the 21st day of October, 2011. This
Mutual Consent may be executed in counterparts, each of which shall be deemed an
original and when taken together shall constitute one agreement.

 

Executive     Kensey Nash Corporation

/s/ Douglas G. Evans, P.E.

    By:  

/s/ Joseph W. Kaufmann

Douglas G. Evans, P.E.     Name:   Joseph W. Kaufmann     Title:   President and
Chief Executive Officer